Citation Nr: 0007268	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-05 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active honorable service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran also had active service from January 1970 to 
February 1971.  A June 1971 administrative decision 
determined that the veteran's discharge from this period of 
service was under dishonorable conditions and the veteran was 
not entitled to VA benefits as a result thereof.  

A February 1996 RO decision denied the veteran's claim for a 
permanent and total disability rating for pension purposes.  
In October 1998 the veteran submitted a net worth and 
employment statement that the Board construes as a claim for 
nonservice-connected pension.  The issue of entitlement to a 
permanent and total disability rating for pension purposes is 
referred to the RO for its consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not currently have PTSD that is related 
to his active service.  


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A well-grounded service connection claim 
for PTSD has been submitted when there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an inservice 
stressor, which in a PTSD case is the equivalent of inservice 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

The record reflects that a November 1993 VA medical record, 
relating to the veteran's treatment plan, reflects diagnoses 
including PTSD related to the veteran's Vietnam service in 
military intelligence and perimeter security.  The veteran 
has reported that he was involved in perimeter security while 
in Vietnam during his first period of active service and that 
he was also involved in military intelligence.  His reports 
are presumed credible for purposes of this decision.  
Therefore, the Board concludes that there is competent 
medical evidence that the veteran has been diagnosed with 
PTSD and there is competent medical evidence that relates his 
PTSD to events he has reported occurred while he was in 
Vietnam.  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Treatment records have 
been obtained and the veteran has been afforded multiple VA 
examinations.  In a May 1999 statement the veteran indicated 
that he desired to withdraw his request for all personal 
hearings.  In view of the above, the Board finds that no 
further action by VA is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).  

The report of a January 1982 VA neuropsychiatric examination 
reflects diagnoses including aggressive, dependent 
personality.  A diagnosis of PTSD was not offered.  Because 
the report does not indicate that the examiner had access to 
the veteran's record, this evidence will be accorded medium 
probative weight.  

An August 1993 VA medical record relating to a treatment 
program the veteran was participating in reflects that the 
veteran reported a long and convoluted history of neglect and 
child abuse, including witnessing his mother's murder as well 
as witnessing brutality in Vietnam.  It reflects that the 
veteran experienced startle response, nightmares, and 
hypervigilance and indicates a diagnosis of PTSD due to 
childhood and Vietnam.  A November 1993 VA treatment record 
reflects diagnoses including PTSD relating to Vietnam service 
in military intelligence and perimeter security and childhood 
trauma.  The August and November 1993 treatment records will 
be accorded medium probative weight because while they 
reflect ongoing treatment of the veteran, they do not 
indicate that they were based on a review of the veteran's 
complete records.  

VA treatment records, dated in 1995, including a hospital 
discharge summary relating to a period of hospitalization in 
November and December, do not reflect any diagnosis of PTSD.  
These records will be afforded medium probative weight 
because they do not reflect that all of the veteran's records 
were considered.  

The reports of March 1998 VA psychiatric and psychological 
evaluations reflect that the veteran's claims file was 
reviewed extensively.  Further, the veteran was afforded 
psychological testing.  The psychiatric examiner, after 
extensive review and evaluation, concluded that the veteran 
did not have PTSD because he did not endorse an adequate 
number of symptoms as outlined in the Diagnostic and 
Statistical Manual (DSM-IV) for the diagnosis of PTSD.  The 
psychological evaluation concluded that the veteran had an 
element of PTSD that existed prior to his service and was due 
to his childhood experiences, but was not due to any 
experience during active service and was not aggravated 
during any experience in active service.  The final 
conclusion by the psychological evaluator was that 
psychological testing did not support a diagnosis of PTSD 
related to the veteran's experience in Vietnam.  The March 
1998 evaluations by the psychiatrist and psychologist will be 
accorded large probative weight because they reflect 
extensive review of the entire history relating to the 
veteran's care as well as service and because they were based 
upon psychological testing as well as extensive and complete 
evaluation of his history and current presentation.  

On the basis of the above analysis there is competent medical 
evidence that has been accorded medium probative weight that 
does not indicate any findings that the veteran had PTSD in 
1982 or 1995, that he was initially diagnosed with PTSD in 
1993 and his PTSD was related, at that time, to his service 
in Vietnam as well as his childhood experiences.  There is 
competent medical evidence that has been accorded large 
probative weight that concludes either that the veteran does 
not currently experience PTSD, or that the PTSD that he 
experiences is related solely to his childhood experiences 
and was neither incurred in nor aggravated by his service in 
Vietnam.  In light of the comparison of the various weights 
assigned to the competent medical evidence addressing whether 
or not the veteran has PTSD that is related to his service in 
Vietnam, a preponderance of the evidence is against a finding 
that the veteran currently has PTSD that is related to his 
service in Vietnam.  In reaching this conclusion, the Board 
has presumed that the stressors reported by the veteran did 
occur, but since a preponderance of the evidence is against a 
finding that the veteran has PTSD that is related to the 
stressors, further development or verification with respect 
to the reported stressors is unnecessary as their occurrence 
has been presumed for purposes of this decision.  


ORDER

Service connection for PTSD is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

